—In a proceeding pursuant to CPLR Article 75 to vacate an arbitration award, the petitioner appeals from an order of the Supreme Court, Kings County (Dowd, J.), dated June 14, 1999, which denied the petition and granted the cross motion of Empire Insurance Company to confirm the award.
Ordered that the order is affirmed, with costs.
The arbitration award under review was not arbitrary, capricious, or irrational, and the Supreme Court was therefore correct in confirming it (see, CPLR 7511 [b] [1] [iii]; Matter of MVAIC v Aetna Cas. & Sur. Co., 89 NY2d 214, 223; Board of Educ. v Dover-Wingdale Teachers’ Assn., 61 NY2d 913, 915; Williams v Hughes, 256 AD2d 461; Matter of Interboro Mut. Indem. Ins. Co. v MVAIC, 251 AD2d 580; Matter of Hanover Ins. Co. v State Farm Mut. Auto Ins. Co., 226 AD2d 533). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.